Citation Nr: 0831540	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-34 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for borderline personality 
disorder.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1990 to November 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2003 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In June 2008, the veteran did not appear for a hearing 
scheduled before the Board. 


FINDING OF FACT

Borderline personality disorder is not a disease or injury 
for the purpose of VA disability compensation. 


CONCLUSION OF LAW

Borderline personality disorder is not a disability for which 
VA disability compensation is payable.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(c) (2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.



In this case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the regulation 
pertaining to the principles of service connection. For this 
reason, the duties to notify and to assist under the VCAA do 
not apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

The service treatment records show that in July 1993 
borderline personality disorder was diagnosed. 

After service on VA examination in September 2001, the 
examiner stated that the borderline personality was difficult 
to treat. 

Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation for the purpose of VA 
disability compensation.  38 C.F.R. § 3.303(c).   

Analysis 

The veteran asserts that events leading to her early 
discharge from service caused the manifestation of her 
personality disorder.  She has indicated that she suffered 
harassment aboard the USS Stark and that it brought about the 
changes in her personality.  She has argued that she did not 
receive proper medical care and that the feeling of 
abandonment she felt resulted in her borderline personality 
disorder.

By operation of law, borderline personality disorder is not a 
disease or injury for the purpose of VA disability 
compensation.  38 C.F.R. § 3.303(c).  Accordingly, the claim 
must be denied because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   


ORDER

As service connection for borderline personality disorder is 
not established, the appeal is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


